Luke, J.
Collins was convicted of knowingly permitting and allowing an apparatus for the manufacturing of alcoholic and intoxicating liquors to be located on his premises. The evidence amply authorized his conviction, which conviction has the approval of the trial judge; and the special grounds of the motion for a new trial, which assail the conviction of the defendant as illegal upon the ground of the relationship of a juror to one alleged to be an undisclosed prosecutor, and upon the ruling of the court on the admissibility of testimony, and the further ground of newly discovered evidence, do not show reversible error. Eor no reason pointed out did the court err in overruling the motion for a new trial.

Judgment affirmed.


Broyles, G. J., and Blood-worth, J., concur.